 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployeesmay communicatedirectly withthe Board'sRegionalOffice, T-6024Federal Building(Loyola), 701 Loyola Avenue, New Orleans,Louisiana,TelephoneNo. 529-2411,Extension6396, if they haveany questions concerning this notice orcompliancewith itsprovisions.Ron Kvarfordt d/b/a Fred & Sons 0. K. Rubber WeldersandLodge No. 1933,International Association of Machinists, AFL-CIO.CaseNo.19-CA-2696.March 5, 1965DECISION AND ORDEROn June 15, 1964, Trial Examiner E. Don Wilson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices, and recommend-ing that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Decision.Thereafter, theRespondent filed exceptions to the Decision with supporting argu-ments.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions and supporting arguments, and the entirerecord in this case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner except as modifiedherein.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts, asitsOrder the Order recommended by the Trial Examiner andorders that Respondent, Ron Kvarfordt d/b/a Fred & Sons O.K.RubberWelders,Pocatello,Idaho, his agents, successors, andassigns,shall take the action set forth in the Trial Examiner'sRecommended Order, with the following modifications :1.Substitute the following as paragraph 1(a) in the Recom-mended Order :"Refusing, upon request, to bargain with Lodge No. 1933, Inter-national Association of Machinists, AFL-CIO, as the representativeof all of Respondent's employees at his place of business in Pocatello,Idaho, excluding guards, professional employees, and supervisorswithin the meaning of the Act."151 NLRB No. 51. FRED & SONS 0. K. RUBBER WELDERS4472.Add the following paragraph as paragraph 2(c) and renumberthe present paragraphs 2(c) and 2(d) as 2(d) and 2(e), respectively."Notify the above-named employees if presently serving in theArmed Forces of the United States of their right to full reinstate-ment upon application in accordance with the Selective ServiceAct and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces."3. In the first indented paragraph of the Appendix, after theword "former" in the second line thereof, insert the words, "orsubstantially equivalent."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on August 13, 1963, and amended September 26, 1963, byLodge No. 1933, International Association of Machinists, AFL-CIO, herein calledthe Union, the General Counsel of the National Labor Relations Board, herein calledthe Board, issued a complaint dated October 3, 1963, alleging that Ron Kvarfordt,Id/b/a Fred & Sons O.K. Rubber Welders, herein called the Respondent, violatedSection 8(a)(1), (3), and (5) of the National Labor Relations Act, as amended,herein called the Act.Pursuant to due notice, a hearing in this matter was held before Trial ExaminerE. Don Wilson at Pocatello, Idaho, on December 12 and 13, 1963. The parties fullyparticipated.Briefs have been received and considered.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is an individual engaged in the retailing and wholesaling of automotivetires and the recapping of tires in the State of Idaho.During the year endingDecember 31, 1962, Respondent, in the course and conduct of its business operations,purchased goods and services valued in excess of $50,000 directly from States otherthan the State of IdahoRespondent, at all times material, has been an employerwithin the meaning of Section 2(2) of the Act, and engaged in commerce within themeaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDAt all times material, the Union has been a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issues(1)On or about August 12, 1963,2 did Respondent violate Section 8 (a) (3) and(1) of the Act by notifying Kay Jensen,3 Joe Justice and Carol Helmick they werebeing terminated as of a few days later, their discharge, in fact, being effected a fewdays later; 4 and (2) on or about August 12 and thereafter, did Respondent violateSection 8(a)(5) and (1) of the Act by refusing to bargain with the Union as theexclusive collective-bargaining representative of Respondent's employees?1Sometimesspelled K-v-o-r-f-a-r-d-t In the record.2Hereinafter, all dates refer to the year 1963, unless otherwise indicated.8 Sometimesspelled J-e-n-s-o-n in the record.August 15 for Helmick ; August 19 for Jensen and Justice 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The }acts 5(1)Relevant events of August 1 to 14On August 1, Respondent had six employees, Keith D. Potts,6 Kenneth R. Williams,Joe B. Justice, Kay D. Jensen, Shig Sakurada and Carol Helmick.?All but Sakuradasigned membership applications for the Union, and authorized the Union to representthem on August 1 when they gave the cards to Walter W. McHugh, the Union'sbusiness representative.McHugh met with the employees again on August 7.Sakurada was also present on this occasion.McHugh told them he would contactRespondent when Respondent's shop opened at 8 o'clock, Friday morning, August 9.He gave each a union button, 1'/z inches in diameter, in red, white, and blue colors,with the legend "International Association ofMachinists,AFL-CIO" and theMachinists' emblem on it.He directed each to wear the button on Friday morning,August 9.sMcHugh met with Respondent at the latter's plant at 8 a in., August 9.McHughtold Respondent all the people in Respondent's shop had joined the Union, were wear-ing union buttons in the shop at that very time,9 and McHugh was present to negotiatea contract for the employees.McHugh and Respondent talked for 30 to 45 minutes.They discussed the fact that Potts had joined the Union.Respondent said Pottswas the shop manager and McHugh said Potts wasn't aware of it, and was a memberof the Union.Respondent said there was a lot Respondent didn't know aboutunions.He said he couldn't pay high union wages and McHugh insisted he and themembers had no intention of making unreasonable demands.Respondent said hewanted "some time to think about this."He said there were plans for reorganization.Respondent said his father (Fred) disliked unions very much.McHugh said hewould get in touch with Respondent early Monday morning (August 12) and arrangea meeting.10At no time did Respondent question the Union's claim to majority orsuggest that there was any question about what unit would be appropriate.That day,and thereafter, the employees wore the union buttons, conspicuously displayed on theoutside of their clothing.11Testimony by Respondent's father, Fred, that he didn'tknow the employees were wearing union buttons on August 9, aside from being con-tradicted by him, is rejected as false to the knowledge of Fred when he testified.12I have no doubt that Respondent and his father, on August 9, knew all the employees,including Potts, were wearing union buttons.13 I find they had no doubt the Union5 Generally,in finding thefacts in this matter, I have credited the testimony ofWalterW. McHugh, Keith D Potts, be B Justice, and Carol Helmick. Their testi-mony was mutually consistent and I was favorably impressed by their respective de-meanors.Onthe other hand, I generally have not credited the testimony of RonKvarfordt and Fred Kvarfordt (Ron's father).Neither wascandid in his testimonyand Fred, in particular, gave not only self-contradictory testimony but demonstrated byhis attempts to volunteer and hisdemeanorthat he wasmore interested in servingwhat he believedto be his son's cause than in tellingthe truth.In variousinstances,testimonyof Ron Kvarfordtwas speciousrather than truthful,e.g.,his claim that henever refused to bargain with the Union,it being clearthat althoughhe perhaps never"refused" theUnion's request,in so manywords,he did, in fact,at all material times,refuse torecognizeand bargain with the Union.Having observed Gail Kvarfordt (Ron'swife)when she testifiedand having considered her demeanorand the recordas a whole,I find that her recollection of events prior to August 12 wasnot as clear as she be-lieved.I do not findany deliberate attempt on her part to testify falsely,but I findher testimony, particularly as to dates and reasons for Respondent'sactions,to be un-reliable.I have no substantial reason to believe she was a party tothe business decisionsof her husband and father-in-law, althoughdiscussionsmay have takenplace in herpresence.I find the testimony of Gilbert F. Howell toconcern matters so remote andto be so vaguethat it should be disregarded. In any event, I have notrelied upon it.OThe parties stipulated and I find that Potts had such authorityas to make hima supervisor within the meaning of the Act during material times.7Whether Helmick was an office or plant clerical, or both,or otherwise had a com-munity of interest with the four production employees will be discussedsnfra.8 Sakurada clearly indicated at this meeting that he wished the Union to represent him.9 This was true10 Obviously, a meeting to negotiate a contractn Sakurada stopped wearing his button about August 15.12Respondent's testimony as to his knowledge of the wearingof union buttons wasnot frank.12The entire record makes it plain that Fred's advise toRespondentin the conductofRespondent's business was given and acted upon. Further, Fred was about theplant and consulting with Respondent at materialtimes beginning within a timeshortlyafter McHugh left the shop on August 9. FRED & SONS 0. K. RUBBER WELDERS449represented a majority of their employees as of August 9, and thereafter.There isno substantial basis for a finding that either or both were in any way concerned aboutthe appropriateness of any bargaining unit in which there was such representation.Such was never raised with the union prior to the hearing.EarlyMonday morning, August 12, McHugh called Respondent on the phone.McHugh asked for a meeting.Respondent said he "didn'thave time"and "I justdon't know when I can meet."He didn't know if he could meet the following week.He suggested no date as being convenient for them or him to meet.McHugh saidhe'd "have to take other means," obviously in order to bargain.On the afternoon of August 12, within a few hours after the above refusal to bar-gain, Respondent told Carol Helmick she was being terminated as of the end of theweek.She was told it was because Respondent'swife had been wanting to comeback to work for some time. Respondent volunteered Helmick's termination was notbecause of her union activities.Earlier that morning, Respondent had asked her ifshe "had brought him a Union pin." As to the explanation to Helmick that Respond-ent's wife had planned to come back to work, other testimony of Respondent's wit-nesses(particularly that of Respondent) was to the effect that she planned to comeback to work when kindergarten started, the time being fixed as September orAugust.'4Respondent introduced no evidence as to when kindergarten started inPocatello, and there is no reason to believe it started as early as the week of August12.15Because of vagueness and contradictions among Respondent'switnesses,and theirrespective demeanors,I do not credit testimony of Respondent'switnesses that thedecision to dispense with the apparently satisfactory services of Helmick, or of otheremployees, as of the week of August 12, was made at any time before August 9.16On the evening of August 12 Respondent told Justice and Jensen they were termi-nated as of August 19.Respondent told Justice he was being terminated because "the front-end department(where Justice worked)is losing us money" and added "this is not on account ofunion activities."Justice replied he had heard the department was doing better thanit had in the last 5 years.17On the same evening, Respondent told Jensen he would have to be laid off becausebusiness was declining.He was laid off.18He also was told the layoff was notbecause of his union activities.19Thus, by the end of August 12, 50 percent of those who signed cards and woreunion buttons were advised of their termination by Respondent.20This reduction inforce was made within 3 days of the initial request to bargain.McHugh learned of the terminations on August 12 from employees.On Au-gust 13 he mailed the following letter to Respondent:Registered MailReturn receipt requestedAugust 12, 1963Subj: Request to BargainMr. Ron Kvarfordt,ManagerFreds O.K. Rubber Welders258 Yellowstone AvenuePocatello, IdahoDEAR SIR: This will confirm our conversations of Friday August 9, 1963 andMonday August 12, 1963 at which time we advised you that we have beenauthorized to bargain for hours,wages and other conditions of employment for14August was clearly not a date based upon personal knowledge.151 find no probative reason to believe kindergarten began before September.11Much of the testimony that the decision to terminate any employees was made be-fore August 9 was given in response to leading questions of Respondent's counsel andeven then considerable uncertainty and lack of precision was displayed by Respondent'switnesses.17He had been so told by Potts.18 In view of my ultimate finding that Jensen was terminated or laid off in violationof Section 8(a)(3), I leave it to the compliance stage of this proceeding for a deter-mination as to whether Jensen received a proper offer of reinstatement or a recallnotice about September 27. I do not believe such issue was fully litigated at thehearing herein.19No terminated employee raised the question of union activities but Respondentpointedly raised the issue with each.2UHelmick worked until August 15.Justice and Jensen worked until August 19.783-133-66--vol.151-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDKay Jensen, Joe Justice, Keith Potts, Shake [sic] Sakurada, Ken Williams andCarol Helmick and requested that you recognize us as bargaining agent for theseemployees.We hereby renew our request that you recognize and bargain with us forhours, wages, and other conditions of employment in a unit consisting of allemployees at Freds O.K. Rubber Welders located at 258 Yellowstone Avenue,Pocatello, Idaho.Excluding supervisors as defined in the National Labor Rela-tions Act as amended.Very truly yours,cc:E. J. CarrigH. J. Gibson(S)W. W. McHughW. W. McHUGH,Business RepresentativeInternationalAssociation ofMachinistsGate City Mechanics Lodge #1933P.O. Box 562Pocatello, IdahoThe above letter was received by Respondent on August 14. Respondent has neverreplied to it and has never recognized the Union.Respondent and his father testified that the terminations, announced on August 12,were the result of unprofitable business operations. In support of their testimony,copies of Respondent's 1961 and 1962 U. S. Income Tax Returns were introducedinto evidence. I find them in no way helpful in determining whether there was aneconomic reason for the terminations.Respondent admitted he didn't know whetherthe business records he gave to his accountant for the purpose of preparing thereturns reflected a net profit.He admitted he had not examined his business recordsfor 1963.He knew he stood "profitwise" on August 12, 1963 "approximately thesame as we did in 1962." He testified he closed down the front-end department(where Justice worked) in August, because it was losing money.Yet, he admittedhe discussed expanding the department with Justice in June or July.He had told hisemployees before August 12, that he believed there would be an increase in business.21In June or July he admittedly talked to Potts about buying a gauge for the front-enddepartment at a cost of about $400. Before August 12 he never mentioned closingdown the front-end department, to Potts, his so-called manager.Much of Respond-ent's testimony as to the financial state of his operations was so vague and general asto be entitled to little weight, even apart from the fact that Respondent impressed meas a witness who was evasive and attempting not to tell the truth.22On the basis ofthis record, I find insufficient probative evidence to establish the alleged economicreasons for the terminations were anything but pretexts.(2) The appropriate unitThe following constitutes a unit of employees appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act: All employees of the Employer(Respondent) at its place of business in Pocatello, Idaho, excluding guards, profes-sional employees, and supervisors as defined in the Act.I have already found Respondent, prior to its answer, never questioned the appro-priateness of any unit the Union claimed to represent. I find no substantial evidencethat, either on August 9 or any other time, the Union claimed to represent a unitwhich would include supervisors.While Potts was described as a member of theUnion on August 9 and in the August 12 letter requesting recognition, I find McHughstated, in substance, on August 9, that there was a question as to Potts' supervisorystatus, and in the August 12 letter supervisors were clearly excluded from the unitclaimed by the Union to be appropriate and represented by it.Respondent nowclaims Helmick should not be included in the unit because, allegedly, she was an officeclerical.I find she had at least some plant clerical duties.The other employees senttheir customers to her and she wrote up the sales tickets, etc., and she dealt with themconcerning their pay. I consider this to be an "appropriate situation" for includingthis single office clerical with the four manual workers who clearly were notsupervisors.23u Precisely when,is not clear.In light of the fact that at the hearing, Respondent made books and/or recordsavailable to General Counsel,Imake no finding of an adverse presumptionagainstRespondent for failure to introduce his books and/or records into evidence to supporthis testimony.21Standa, d Oil Company of California,116 NLRB 1762. FRED &SONS O. K. RUBBER WELDERS451At all material times, the Union represented a majority of the employees in anappropriate unit whether Helmick be included or excluded.In a small shop likeRespondent's, in circumstances such as are here presented,I find no reason for notfinding, as I do, that the above-described unit is appropriate even if not the only ormost appropriate unit. It is certainly not repugnant to Board policy.It is abundantlyclear that Respondent ever raised the appropriateness of the unit or the Union'smajority status until it filed its answer.C. ConcludingfindingsSince August 9, and before,the Union has represented a majority of the employeesin the unit found appropriate,supra,and has been the exclusive bargaining representa-tive of all the employees in such unit.Although theUnion has, sinceAugust 9,requested Respondent to bargain with the Union as such exclusive bargaining repre-sentative,Respondent has continuously,sinceAugust 9,24 refused to bargain withthe Union as requested.Further,on August 12, when Respondent notified Kay Jensen,Joe Justice,and CarolHelmick that they were being terminated,I find such notification was given becausethey engaged in activities in behalf of the Union or in other protected concertedactivities and because Respondent wished to undermine the Union.This finding isconfirmedby the factthat Respondent's reasons as given to the employees were merepretexts.The timing of the terminations further confirms this finding.I have considered that Respondent,on August 12, unilaterally announced its deci-sion to discontinue its clerical operations in theplantand to close down the front-enddepartment,such unilateral action being taken without noticeof any kind to theUnion, the exclusive bargaining representative of Respondent'semployees to theknowledge of Respondent.No evidence,including books and records, was producedto establish whether Respondent saved or lost money by this action.Itmay be thatit is costing Respondent more to operate as it has sinceAugust12 than it did beforeit took its unilateral action.Thereisno substantial evidence that Respondent knewon August 12 that it would make or lose money by its unilateral action. In this con-nection seeTown & Country ManufacturingCompany, Inc.,136 NLRB 1022, 1025,footnote 5.However,the General Counsel has not alleged this unilateral actionto be a violation of Section 8(a)(5), (3)or (1) of the Act. Inview ofthe factthat I am finding three separate violations of 8(a)(3) and anoutrightrefusal tobargain in violation of 8(a) (5) and since GeneralCounselhas not alleged it, I makeno concluding findings as to a so-calledTown & Countrytype violation.Withrespect to Respondent'sviolation of Section8(a) (5) of the Act, I findRespondent's refusal to honor the Union's claims for recognitionon August9, 12, and14 was solely for the purpose of gaining time to underminethe Union.There is noother reasonable explanation in the record.There is no questionof good-faith doubteither as to appropriateness of the unit or the Union'smajority status involved herein.In these circumstances,Respondent's refusal to recognize and bargainwith the Unionin order to dissipate its majority support among the employees as it attempted to doby terminating Helmick, Jensen and Justice,ismanifestly violative of Section 8(a) (5)and (1)of the Act.N.L.R.B. v. Trimfit ofCalifornia,Inc.,211F. 2d 206, 209-210^(C.A. 9); N.L.R.B.v. Scott& Scott,245F. 2d 926, 928(C.A. 9).Had the matter of the appropriateness of the unit been of serious concern toRespondent,it easily could have asked the Union to clarify its request.Its failure soto do and its simultaneous attempt to dissipate the Union'smajority status, demonstratethat the unit issue is but an afterthought and played no part in the original refusal tobargain.N.L.R.B. v. Clearfield Cheese Co., Inc.,213 F. 2d 70, 74 (C.A. 3).Suggestions by Respondent at the hearing and in hisbrief thathe had no obligationto bargain because "None of the employees were ever admitted to membership in theunion andthey werenever issued membership cards," merit no more than the state-ment that Respondent was obliged to bargain with the representative of the majorityof his employees in an appropriate unit, upon request.Neither membership cards noradmission to membership are required to establish authorization for representation.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of Respondent, described in section I, above, occurring in connectionwith the unfair labor practices described in section III, above, have a close, intimate,u The complaint alleges "commencingon orabout August 12 .. . .. I find theallegation sufficiently broad to Include August 9. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDand substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent deliberately refused to bargain with the Union, thestatutory bargaining representative of Respondent's employees, since August 9, 1963,and more particularly at such time and on August 12 and 14, 1963, in violation ofSection 8(a) (5) and (1) of the Act, I shall recommend that Respondent be orderedto bargain collectively with the Union, upon request, as the exclusive representativeof all of Respondent's employees in the unit which I have found to be appropriate andembody any understanding reached in a signed agreement.Having found that Respondent, on August 12, 1963, notified Carol Helmick, FredJensen, and Joe Justice of their terminations effective within 4 to 7 days, in violationof Section 8 (a) (3) and (1) of the Act, and so terminated them, I shall recommendthat Respondent offer each of the three employees immediate and full employmentat the same or substantially equivalent positions at which they would have beenemployed had they not been discriminated against, without prejudice to their seniorityor any other rights or privileges, and make them whole for any loss of earnings theymay have suffered by reason of the discrimination against them, by paying each asum of money equal to the amount that each would normally have earned as wagesfrom the date of discrimination against him or her to the date of offers of reinstate-ment less his or her net earnings.25The back-pay obligations of Respondent to theabove-named employees shall include payment of interest at the rate of 6 percent tobe computed in the manner set forth inIsis Plumbing & heating Co.,138 NLRB 716.Respondent's unfair labor practices, as found, strike at the heart of rights guaran-teed employees by the Act.Unless appropriately restrained, there is reasonableground to anticipate that Respondent, in the future, will infringe upon other rightsguaranteed to employees. I shall, therefore, recommend an order requiring Respond-ent to cease and desist from infringing in any manner upon the rights guaranteedemployees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act. The Board has jurisdiction of the subject matter ofthis proceeding.2.The Union is a labor organization withinthe meaningof Section 2(5) of the Act.3.By failingand refusingon August 9, 1963, and thereafter, to recognize andbargain with the Union as the exclusive bargaining representative of Respondent'semployees in theunitherein found appropriate, Respondent has engaged, and isengaging,in unfairlabor practices within the meaning of Section 8(a)(1) and (5)of the Act.4.By discriminatorilyterminatingHelmick, Jensen, and Justice, to discouragemembership in the Unionand engagingin other protected concerted activities, andto undermine the Union, Respondent has engaged in unfair labor practices withinthe meaningof Section8 (a) (3) and(1) of the Act.5.The aforesaid unfair labor practicesare unfairlabor practices affecting com-merce withinthe meaningof Section 2(6) and (7) of the Act.Upon the entire recordin this case,includingthe foregoing findings of fact andconclusions of law, andpursuantto Section 10(c) of the Act, I hereby issue thefollowing:RECOMMENDED ORDERRon Kvarfordt, d/b/a Fred & Sons O.K. Rubber Welders, his agents, successors,and 'ssigns, shall:1Cease and desist from:(a)Refusing to bargain with the above named Union, upon request.If, in the compliance stage of this proceeding it should be determined that Respond-ent made a bona fide offer of reinstatement to Jensen on September 27, Respondentneed not make another such offer and its backpay obligation would cease as of that time FRED &SONS O. K. RUBBER WELDERS453(b) Terminating or otherwise discriminating against his employees because of,theirunion or other protected concerted activities or in order to undermine theabove-named Union or any other union.(c) In any other manner interfering with,restraining,or coercing his employeesin the exercise of their rights to join or assist the above-named or any other union, orotherwise engage in protected concerted activities.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Offer to reinstate Helmick, Jensen,and Justice to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights and privileges,and make each whole in the manner described in "The Remedy"portion of this deci-sion for any loss of earnings by reason of Respondent's discrimination against himor her.(b) Bargain collectively with the above-named Union,upon request,as the exclu-sive representative of all the employees in the above-described unit and if an under-standing is reached, embody such understanding in a signed agreement.,(c)Post at its Pocatello, Idaho, plant copies of the notice attached and marked"Appendix." 26Copies of said notice, to be furnished by the Regional DirectorRegion 19,shall, after being duly signed by a representative of the Respondent, beposted by it immediately upon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that such notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 19, in writing, within 20 days fromthe date of receipt of this Decision what steps the Respondent has taken to comply,therewith.2721 In the event that this Recommended Order shall be adopted by the Board,the words"a Decision and Order"shall be substituted for the words"the Recommended Order ofa Trial Examiner"In the notice.In the further event that the Board'sOrder is en-forced bya decree of a United StatesCourt of Appeals,thewords"a Decree of theUnited States Court of Appeals,Enforcing an Order" shallbe substituted for the words"a Decision and Order."^ In the event that this Recommended Order be adopted by the Board,this provisionshall be modifiedto read, "Notifysaid RegionalDirectorIn writingwithin10 days fromthe date of this Order what steps Respandent has takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a TrialExaminer ofthe National Labor'Relations Board we are posting this notice to inform ouremployees of the rightsguaranteed them in theNational Labor Relations Act.WE WILL OFFER Carol Helmick,Kay Jensen,and Joe Justice their formerjobs andpay Helmickfor wages she has lostsinceAugust 15, 1963, and payJensen andJustice for wages theyhave lost sinceAugust 19, 1963All ouremployeeshave the rightto join or assistLodge No. 1933,Interna-tionalAssociation of Machinists, AFL-CIO, or any otherunion.Upon request,we will bargainin good faithwith Lodge No. 1933,InternationalAssociation ofMachinists,AFL-CIOas the exclusive bargainingrepresentative of all ouremployees in the followingdescribedunit and if an understandingis reached,embody suchunderstanding in a signed agreement.The unit whichis appropriate includes allour employees at our place ofbusiness in Pocatello,Idaho, excludingguards, professionalemployees, andsupervisors within the meaning ofthe Act.WE WILL NOTterminate or otherwise discriminate against anyof our employeesbecause oftheir activities in behalf ofLodge No. 1933,InternationalAssociationof Machinists,AFL-CIO,or any other unionor because of other protected con-certed activities or in order to undermineLodge No. 1933,InternationalAssocia-tion of Machinists or any other union.WE WILL NOT in any othermanner interferewith, restrain,or coerce ouremployees in the exerciseof theirrights to self-organization, to form, join, orassist labor organizations,to bargain collectively through representatives of their 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDown choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other material aid or protection,or to refrain from anyor all such activities.RON KVARFORDT,d/b/a FRED&SONS O.K. RUBBER WELDERS,Employer.Dated-------------------By---------------------- ---------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees if presently serving inthe Armed Forces of the United States of their right to full reinstatement upon appli-cation in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,327 LoganBuilding, 500 Union Street,Seattle,Washington,Telephone No. 682-3300,if theyhave any questions concerning this notice or compliance with its provisions.Frisch'sBig Boy Ill-Mar,Inc.andHotel,Motel,Cafeteria &Restaurant Employees'and Bartenders Union,Local No. 58,.AFL-CIO.Case No. 25-CA-f010.March 5, 1965DECISION AND ORDERUpon a supplemental charge duly filed on October 6, 1964, byHotel,Motel, Cafeteria & Restaurant Employees' and BartendersUnion, Local No. 58, AFL-CIO (hereinafter called the Union),.theGeneral Counsel of the National Labor Relations Board, bythe Director for Region 25, issued a complaint and notice of hearingon November 30, 1964, alleging that Frisch's Big Boy Ill-Mar, Inc.(hereinafter called Respondent) had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of'Section 8(a) (1) and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge, complaint,.and notice of hearing, were duly served upon the Respondent.The complaint alleged in substance that since on or about Septem-ber 4, 1964, the Union has been certified as the exclusive represen-tative for collective-bargaining purposes, of "all regular and allregular part-time employees, at the Respondent's restaurant at51 North Illinois Street, Indianapolis, Indiana, including cashiers,exclusive of all office clerical employees, managers, assistant man-agers, professional employees, guards, and supervisors as defined inthe Act"; and that on September 12 and 21, 1964, and at all timesthereafterRespondent has refused to bargain with the Union asthe exclusive representative of the employees in the above-describedunit.Respondent's answer admitted the complaint's allegationsrelating to the Union's certification, the Union's request for bargain-ing, and Respondent's refusal to bargain with the Union.Respond-ent denied, however, that the Union is the exclusive representative151 NLRB No. 48.